DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 08/11/2022.  Claims 72, 94, and 95 have been amended. Claims 72, 75-92, 94, and 95 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/31/2022 has/have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 72, 75-92, 94, and 95 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0317894 to Zhu in view of U.S. Publication 2010/0057586 to Chow and in further view of U.S. Publication 2013/0231999 to Emrich.

With respect to Claim 72:
Zhu teaches:
An apparatus configured to programmatically generate promotion templates, the apparatus comprising at least one processor and at least one non-transitory memory including a computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to (Zhu: ¶ [0109]):
programmatically determine, without merchant interaction, that a promotion template needs to be generated (i.e. determine a discount template needs to be generated based on a user request for a discount) (Zhu: ¶ [0042] “In yet another embodiment, users may request recommended discounts by inputting needs, desires, preferences, etc. in one or more of the templates for evaluation by the system 100. For example, a user may enter desired characteristics or criteria associated in the input fields of the template which are then matched by the system 100 to currently available discounts. In one embodiment, discount information may be provided or retrieved using a publish/subscribe function, whereby discount providers publish discount information via the templates and consumers subscribe discount information by specifying or inputting criteria via the templates.” Furthermore, as cited in ¶ [0097] “In one embodiment, a user may request a discount my using the discount templates to specify preferences, criteria, needs, wishes, etc. The discount management platform 103 will then determine appropriate discount information based, at least in part, on the information entered in the templates.”);
in response to programmatically determining that a promotion template needs to be generated, access one or more databases comprising a corpus of historical promotion data, the corpus of historical promotion data associated with one or more previously generated promotions (i.e. access discount database which comprises a corpus of historical discount information that has been provided previously in response to a request for a discount template) (Zhu: ¶¶ [0036] “Moreover, the discount management platform 103 can retrieve discount templates and/or discount information from a discount database 107 and user context information, profile information, preferences, etc. from the user database 109 for customizing the discount information and/or the determination of the discount values associated with the discount information…For example, a retail client 111 and/or UE 101 can be utilized to upload information about retail items 115 (e.g., retail items 115 associated with a retail store, other purchasable items such as goods and/or services, etc.) and related discount information to the discount management platform 103. In this manner, discount information and/or discount templates can be transmitted to the discount database 107 of the discount management platform 103.” Furthermore, as cited in ¶ [0042] “In yet another embodiment, users may request recommended discounts by inputting needs, desires, preferences, etc. in one or more of the templates for evaluation by the system 100. For example, a user may enter desired characteristics or criteria associated in the input fields of the template which are then matched by the system 100 to currently available discounts. In one embodiment, discount information may be provided or retrieved using a publish/subscribe function, whereby discount providers publish discount information via the templates and consumers subscribe discount information by specifying or inputting criteria via the templates.”);
analyze the corpus of historical promotion data such that each of the one or more previously generated promotions is respectively assigned to a primary service category (i.e. discount information is analyzed/organized into categories corresponding to service) (Zhu: ¶¶ [0045] [0046] “For example, categories or characteristics for discount information can include types of goods (e.g., furniture, home and garden, bed and bath, clothing, shoes, accessories, electronics, sports, books, media, etc.) as well as subcategories of such goods (e.g., electronics may include computers, video games, cameras, portable media players, navigation equipment, cell phones, etc.), types or amounts of discounts, validity periods of the discounts, discount value (e.g., economic and/or semantic value), and the like…The discount database 107 may include information about one or more items (e.g., retail items) and associated discount information (e.g., discount values and rankings). For example, the item database 109 may include categorical information associated with the items (e.g., products, services, etc.) The categorical information may be stored in a data structure (e.g., a tree) and include one or more subcategories. Further, the item database 109 can include a description of any discounts, coupons, promotions, etc. associated with one or more items of the database.”);
normalize a promotion title for each of the one or more previously generated promotions assigned to a selected primary service category (i.e. standardize vocabulary used to identify discounts such as "Save $50 after $200" or "30% off" which read on discount title) (Zhu: ¶ [0028] “As used herein, the term "vocabulary" refers to a set of semantic tags used for defining or specifying one or more parameters of discount information. In this way, the template can standardize the entry of the parameters or details of the discount information. Moreover, the standardization of the input fields also facilitates processing and or calculation of the benefit or value of the discount. For example, if a seller provides discount information (e.g., via a coupon) such as "Save $50 after $200", then the seller can choose a template that expresses the discount as "exceed $X save $Y" where X and Y are blank where deal creators can input specific numbers. In this case, the seller can fill the X and Y with $200 and $50. In various embodiments, the templates also include predetermined discount calculating equations or functions for efficiently calculating the discount value.” Furthermore, as cited in ¶ [0038] “In one embodiment, the system 100 determines or otherwise specifies a common vocabulary for representing discount information within the system 100. In one embodiment, the common vocabulary provides a basis for a formal or uniform representation of the discount information to reduce the potential for semantic ambiguity of various discount expressions (e.g., the meaning of "30% off" versus "Up to 30% off" versus "At least 30% off'). As noted previously, the common vocabulary also facilitates the calculation and/or ranking of discount offers, coupons, etc. for more efficient selection or use by consumers. For example, a discount provider can choose from among predetermined templates created to reflect different discount types based on the vocabulary.”);
parse the normalized promotion titles to extract at least one promotion parameter term from each of the normalized promotion titles (i.e. parsing the standardized discount title to extract discount value such as “30%”) (Zhu: ¶¶ [0038] [0039] “In one embodiment, the common vocabulary provides a basis for a formal or uniform representation of the discount information to reduce the potential for semantic ambiguity of various discount expressions (e.g., the meaning of "30% off" versus "Up to 30% off" versus "At least 30% off'). As noted previously, the common vocabulary also facilitates the calculation and/or ranking of discount offers, coupons, etc. for more efficient selection or use by consumers. For example, a discount provider can choose from among predetermined templates created to reflect different discount types based on the vocabulary. In one embodiment, if there is not suitable template, the deal provider can define a new template based on the vocabulary for subsequent use and/or sharing with other users…In one embodiment, the system 100 provides a unified measure of the values of various discount offers based on the discount templates. For example, a discount template may include equations for calculating discount values.”);
verify the parsing of the normalized promotion titles […] (i.e. discount entry fields are standardized according to common vocabulary and are verified to be standardized according to rules) (Zhu: ¶ [0028] “As used herein, the term "vocabulary" refers to a set of semantic tags used for defining or specifying one or more parameters of discount information. In this way, the template can standardize the entry of the parameters or details of the discount information. Moreover, the standardization of the input fields also facilitates processing and or calculation of the benefit or value of the discount.” Furthermore, as cited in ¶ [0074] “At step 401, the discount management platform 103 determines a vocabulary for representing discount information associated with one or more discount types. In one embodiment, the vocabulary is part of a set of rules for defining templates. For example, the rules may include: (1) the template consists of labels and input text fields, (2) the labels and fields are chosen from the predefined vocabulary, and (3) the text input fields can contain two kinds of texts: condition text and benefit text. In one embodiment, the context test describes the conditions or terms for getting the discount and the benefit text describes the benefit of the discount. For example, in the discount information "buy X get Y", x is the condition text and y is the benefit text. Examples of terms defined in a typical vocabulary include: buy, get, free, cut, return. These terms can then be used to define a discount (e.g., buy (TV) cut (20%) get (movie DVD)).”),
wherein the verifying the parsing of the normalized promotion titles comprises recreating each normalized promotion title based on extracted elements generated by the parsing (i.e. parsed free text is verified via rules, wherein recommendations for vocabulary are determined that conform to the standardized rules) (Zhu: ¶ [0074] “At step 401, the discount management platform 103 determines a vocabulary for representing discount information associated with one or more discount types. In one embodiment, the vocabulary is part of a set of rules for defining templates. For example, the rules may include: (1) the template consists of labels and input text fields, (2) the labels and fields are chosen from the predefined vocabulary, and (3) the text input fields can contain two kinds of texts: condition text and benefit text. In one embodiment, the context test describes the conditions or terms for getting the discount and the benefit text describes the benefit of the discount. For example, in the discount information "buy X get Y", x is the condition text and y is the benefit text. Examples of terms defined in a typical vocabulary include: buy, get, free, cut, return. These terms can then be used to define a discount (e.g., buy (TV) cut (20%) get (movie DVD)).” Furthermore, as cited in ¶ [0081] “Then, the discount management platform 103 makes the one or more discount templates available for discount providers and/or users (step 409). In this way, when a user or discount provider wishes to access or provide discount information, the user or provider can choose from among the templates and fill in the appropriate discount information. If there is no suitable template available, the user or provider may search over the communication network 105 for a suitable template. In one embodiment, the user may create a new template using the vocabulary or simply add free text to an existing template. The free text can then be parsed (e.g., via natural language processing) to generate a new template.” Furthermore, as cited in ¶ [0100] “FIG. 5A shows a user interface GUI) 701 for specifying from among a selection of available discount templates to initiate a search of available discount information. As shown, in the UI 701 presents five templates (e.g., discount templates 703a-703e) that are specified according to a predetermined vocabulary. In this example, the user selects discount template 703a and is presented with UI 705 for specifying criteria to initiate a search based on the selected discount template 703a.”);
subsequent to the verification of the parsing of the normalized promotion title is verified, programmatically generate one or more promotion templates for the selected primary service category based at least in part on the at least one extracted promotion parameter term, the one or more promotion templates each defining a sequence of variables, that, when concatenated, generate a particular subsequent promotion (i.e. if the vocabulary is standardized according to the rules then discount templates are generated based on discount values or promotion variables/terms that performed well with consumers in the past, wherein the discount templates generate particular subsequent discounts/promotion) (Zhu: ¶ [0074] “At step 401, the discount management platform 103 determines a vocabulary for representing discount information associated with one or more discount types. In one embodiment, the vocabulary is part of a set of rules for defining templates. For example, the rules may include: (1) the template consists of labels and input text fields, (2) the labels and fields are chosen from the predefined vocabulary, and (3) the text input fields can contain two kinds of texts: condition text and benefit text. In one embodiment, the context test describes the conditions or terms for getting the discount and the benefit text describes the benefit of the discount. For example, in the discount information "buy X get Y", x is the condition text and y is the benefit text. Examples of terms defined in a typical vocabulary include: buy, get, free, cut, return. These terms can then be used to define a discount (e.g., buy (TV) cut (20%) get (movie DVD)).” Furthermore, as cited in ¶ [0038] “For example, a discount provider can choose from among predetermined templates created to reflect different discount types based on the vocabulary. In one embodiment, if there is not suitable template, the deal provider can define a new template based on the vocabulary for subsequent use and/or sharing with other users.” Furthermore, as illustrated in Fig. 7A, elements 701, 705, 709 read on subsequent discounts generated from a discount template.); and
store the one or more promotion templates in association with the selected primary service category (i.e. discount templates are stored in discount database) (Zhu: ¶ [0069] “The discount templates and/or populated discount information may be stored in the discount database 107. Based, at least in part, on the discount information defined in the templates of the discount template module 303, the discount valuation module 305 calculates the corresponding discount values.”).
Zhu does not explicitly disclose verifying the parsing of the normalized promotion is based on application of a learning model.
However, Chow further discloses verifying the parsing of the normalized promotion is based on application of a learning model (i.e. item capture model extracts item details associated with offer in order to verify information) (Chow: ¶ [0158] “The user portable device and OQS server software modules described above are extracted or otherwise based on a functional system that provides an end-to-end support for offer submission and query, and whose architecture of deployment and operation is identical or otherwise similar to that shown in FIG. 1. One skilled in the art may be able to recreate the system or build a similar one based on the source code so disclosed. He may also be able to implement other embodiments of the present invention in accordance to the description presented herein. For example, the example implementation of the database models also supports the capture and maintenance of other salient information about an offer, such as past prices.” Furthermore, as cited in ¶ [0205] “an item identity capture model (e.g., scanning, reading or receiving GTIN codes or RFIDs),”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Chow’s verifying the parsing of the normalized promotion is based on application of a learning model to Zhu’s verifying the parsing of the normalized promotion titles. One of ordinary skill in the art would have been motivated to do so in order to “provide market transparency and efficiency to create an informed market.” (Chow: ¶ [0010]).
Zhu and Chow do not explicitly disclose such that the generation and storage of each promotion template continually refines the learning model via a positive feedback loop.
However, Emrich further discloses such that the generation and storage of each promotion template continually refines the learning model via a positive feedback loop (i.e. offer templates are dynamically generated by machine learning, wherein responses to the offer templates are used back into the machine learning model to improve upon the personalization) (Emrich: ¶ [0137] “At step 1303, the system builds a history of the user with the system itself (e.g. machine learning from user interaction with system including history of binary acceptance/denial of offers, clicks, games played, offers purchased, temporal metrics, risk preference, style of play, and the like), Because users are regularly presented with offers, the system accumulates a large amount of user choice information data. The applications/gaming element is instrumental in gathering user choice information, for applications and games engage users to remain engaged with the system.” Furthermore, as cited in ¶ [0202] “At step 404 the system updates the user database with appropriate information from the internal offer interaction. This information includes all elements from which the user interface (6) collects information, and includes all elements from which the user database (8) has collected information.” Furthermore, as cited in ¶¶ [0220] [0221] “The Offer Generator exchanges information with the Machine Learning Recommendation Engine. The Machine Learning Recommendation Engine helps advertisers choose effective offers; therefore, the Offer Generator provides information about users specific to offers such as offers accepted or declined, the context of the acceptance or decline (e.g. game played, time of day, day of week, value/cost of offer, relationship to prior offers from the same advertiser, and other data metrics and metadata that can aid in fine tuning offers for a particular user…The Offer Generator (10) also exchanges information with the Machine Learning Personalization Engine 12 for the purpose of enhancing offer personalization for the Offer Generator (10). This also collects information from the Offer Generator (10) (based on user choices) to create better personalization in the Machine Learning Personalization Engine (12).” Furthermore, as cited in ¶¶ [0186] [0187] “The app/game user interface may provide templates for basic look and feel to be compatible with the app/game. The templates may allow options for the developer, such as including (but not limited to): a logo, text font, text color, text size, choosing primary and secondary foreground colors, primary and secondary background colors; age range, and gender scale (e.g. from 0-100% female)…The Offer generator 10 utilizes information from the user database, apps/games, and machine learning system engine to generate offers personalized for each user. This includes but is not limited to the offer resulting from an Offer Wheel spin.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Emrich’s generation and storage of each promotion template continually refines the learning model via a positive feedback loop to Zhu’s apparatus configured to programmatically generate promotion templates.  One of ordinary skill in the art would have been motivated to do so because it “allows advertisers to manage and customize ads, adjust parameters, define desired demographics for particular ads, all without needing assistance from the system administrator.” (Emrich: ¶ [0191]).
With respect to Claims 94 and 95:
All limitations as recited have been analyzed and rejected to claim 72. Claim 94 recites “a computer-executable method for programmatically generating promotion templates, the method comprising:” the steps performed by system claim 72. Claim 95 recites “one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors, are configured to cause:” (Zhu: ¶ [0113]). Claim 94 and 95 do not teach or define any new limitations beyond claim 72. Therefore they are rejected under the same rationale.

With respect to Claim 75:
Zhu teaches:
The apparatus of claim 72, wherein the at least one non-transitory memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to associate metadata with each of the one or promotion templates, the metadata configured to be provided with a selected promotion template and define a use of the selected promotion template (i.e. associate characteristics to discount templates in order to define a use of the discounted template) (Zhu: ¶ [0045] “In one embodiment, subscription information may include one or more parameters utilized to determine the relevancy of published discount information and/or templates to individual users. Such parameters can include categories or types of the discounts that the user indicates the user may wish to receive. For example, categories or characteristics for discount information can include types of goods (e.g., furniture, home and garden, bed and bath, clothing, shoes, accessories, electronics, sports, books, media, etc.) as well as subcategories of such goods (e.g., electronics may include computers, video games, cameras, portable media players, navigation equipment, cell phones, etc.), types or amounts of discounts, validity periods of the discounts, discount value (e.g., economic and/or semantic value), and the like.”).

With respect to Claim 76:
Zhu does not explicitly disclose the apparatus of claim 75, wherein the metadata comprises time metadata such that the selected promotion template is configured to be utilized with a provider scheduling engine.
However, Emrich further discloses:
wherein the metadata comprises time metadata such that the selected promotion template is configured to be utilized with a provider scheduling engine (i.e. metadata includes temporal aspects of offer template such as length of time to run offer and particular days to run offer) (Emrich: ¶ [0192] “Each offer can include a plurality of metadata that can be used by the merchant to define the preferred receiver of the offer, temporal aspects of the offer (either length of time to run the offer and/or particular times and days to make the offer).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Emrich’s metadata comprises time metadata such that the selected promotion template is configured to be utilized with a provider scheduling engine to Zhu’s apparatus configured to programmatically generate promotion templates.  One of ordinary skill in the art would have been motivated to do so because it “allows advertisers to manage and customize ads, adjust parameters, define desired demographics for particular ads, all without needing assistance from the system administrator.” (Emrich: ¶ [0191]).

With respect to Claim 77:
Zhu teaches:
The apparatus of claim 72, wherein each of the one or more promotion templates are associated with a first language (i.e. discount templates are associated with standard discount vocabulary) (Zhu: ¶ [0028] “In one embodiment, when customers and/or sellers provide or otherwise specify discount information, they can choose a template (e.g., a discount template) and fill the predefined text input fields of template according to a common discount vocabulary. As used herein, the term "vocabulary" refers to a set of semantic tags used for defining or specifying one or more parameters of discount information. In this way, the template can standardize the entry of the parameters or details of the discount information. Moreover, the standardization of the input fields also facilitates processing and or calculation of the benefit or value of the discount. For example, if a seller provides discount information (e.g., via a coupon) such as "Save $50 after $200", then the seller can choose a template that expresses the discount as "exceed $X save $Y" where X and Y are blank where deal creators can input specific numbers. In this case, the seller can fill the X and Y with $200 and $50.”).

With respect to Claim 78:
Zhu does not explicitly disclose the apparatus of claim 77, wherein each of the one or more promotion templates are translated from the first language to a second language, the one or more promotion templates translated to the second language stored in association with the one or more promotion templates associated with the first language.	
However, Chow further discloses:
wherein each of the one or more promotion templates are translated from the first language to a second language, the one or more promotion templates translated to the second language stored in association with the one or more promotion templates associated with the first language (i.e. offers are translated from one language to another language) (Chow: ¶ [0344] “Data in a certain context or specification of an offer may be translated (e.g., using synonyms of the same or foreign languages) or otherwise interpreted before being compared with data in the corresponding context or specification of another offer.” Furthermore, as cited in ¶ [0349] “Furthermore, a piece of context data may also be translated to another language for the purpose of display to an end user and matching with another offer. The resultant language may be a natural language or even a machine language or code suitable for further processing and manipulation.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Chow’s promotion templates are translated from the first language to a second language to Zhu’s apparatus configured to programmatically generate promotion templates.  One of ordinary skill in the art would have been motivated to do so in order to “provide market transparency and efficiency to create an informed market.” (Chow: ¶ [0010]).

With respect to Claim 79:
Zhu teaches:
The apparatus of claim 72, wherein the at least one promotion parameter term includes one or more of a promotional value, an actual value, a benefit term, a connector term, a descriptor connector term, and an editorial comment data (i.e. discounts are represented as a latent maximum discount rate and actual discount rate, and have benefit terms such as “Y”, connector terms such as “exceed” and “save”, and descriptor connector terms such as “X”) (Zhu: ¶ [0028] “For example, if a seller provides discount information (e.g., via a coupon) such as "Save $50 after $200", then the seller can choose a template that expresses the discount as "exceed $X save $Y" where X and Y are blank where deal creators can input specific numbers. In this case, the seller can fill the X and Y with $200 and $50. In various embodiments, the templates also include predetermined discount calculating equations or functions for efficiently calculating the discount value. For example, the equations can be used to calculate: (1) a latent maximum discount rate (MD) which represents the maximum available discount if all parts or conditions of the offer are met; and (2) an actual discount rate of the current deal (CD) which represents the value of the discount based on currently satisfied conditions or terms.”).

With respect to Claim 80:
Zhu teaches:
The apparatus of claim 72, wherein the at least one non-transitory memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to assign each of the one or more promotion templates as a single option template or a multiple option template (i.e. Fig. 7a and 7b illustrate discount templates either as a single option or multiple options) (Zhu: Fig. 7a and Fig. 7b. Furthermore, as cited in ¶¶ [0101] [0102] “The UI 705 presents two input fields 707a and 707b corresponding to the parameters defined in the template 703a. In this example, the user enters a condition in input field 707 b for selecting discount information that provides for greater than 30% discount according to the specified template…The UE 709 presents a list of discount information that meet the user's conditions and that are specified according to the selected template 703a. In this example, the list is ranked according to a calculated discount values calculated to include both economic and semantic value to the user. For example, the discount for a DVD player at 35% off is calculated to be economically less than a 40% discount on a television, because the user in this example has specified that he needs a DVD player but does not need a television. Accordingly, the DVD player discount is of more semantic relevance to the user.”).

With respect to Claim 81:
Zhu teaches:
The apparatus of claim 72, wherein the at least one non-transitory memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to determine a promotion score for each of the one or more promotion templates (i.e. determine discount rankings based on discount value) (Zhu: ¶ [0071] “In certain embodiments, the discount valuation module 305 may determine the discount values of discount information associated with multiple items. The items can then be ranked based on their respective values for recommendation to the user by the discount ranking module 307. By way of example, the discount ranking module 307 may rank the items based on, for instance, the overall discount value, the economic value, the semantic value, or a combination thereof.”).

With respect to Claim 82:
Zhu teaches:
The apparatus of claim 81, wherein the promotion score is based at least in part on the at least one promotion parameter term and a promotion quality metric (i.e. discount value is based on discount value and semantic value) (Zhu: ¶ [0071] “In certain embodiments, the discount valuation module 305 may determine the discount values of discount information associated with multiple items. The items can then be ranked based on their respective values for recommendation to the user by the discount ranking module 307. By way of example, the discount ranking module 307 may rank the items based on, for instance, the overall discount value, the economic value, the semantic value, or a combination thereof.”).

With respect to Claim 83:
Zhu teaches:
The apparatus of claim 82, wherein the promotion quality metric is associated with a frequency a particular previously generated promotion is used within the selected primary service category (Zhu: ¶ [0096] “The discount management platform 103 can then cause, at least in part, processing of at least the correlation, the popularity information, or a combination thereof to determine one or more recommended templates (step 605). For example, for a case like "buy X get Y", the discount management platform 103 can determine with the (X, Y) is a frequent pattern and whether Y is in the user's profile information. If so, the discount management platform 103 can give this discount information a high priority for recommendation and/or ranking.”).

With respect to Claim 84:
Zhu teaches:
The apparatus of claim 81, wherein the promotion score is based at least in part on a total amount of a promotion value (i.e. discount rankings are on the discount value) (Zhu: ¶ [0071] “In certain embodiments, the discount valuation module 305 may determine the discount values of discount information associated with multiple items. The items can then be ranked based on their respective values for recommendation to the user by the discount ranking module 307. By way of example, the discount ranking module 307 may rank the items based on, for instance, the overall discount value, the economic value, the semantic value, or a combination thereof.”).

With respect to Claim 85:
Zhu does not explicitly disclose the apparatus of claim 72, wherein the one or more promotion templates are generated via application of a learning model.
However, Emrich further discloses:
wherein the one or more promotion templates are generated via application of a learning model (i.e. system uses learning model such as a predictive model in order to generate offer template) (Emrich: ¶ [0138] “At step 1305 the system applies decision tree learning using a decision tree as a predictive model which maps observations about an item to conclusions about the item's target value.” Furthermore, as cited in ¶ [0187] “The Offer generator 10 utilizes information from the user database, apps/games, and machine learning system engine to generate offers personalized for each user.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Emrich’s promotion templates are generated via application of a learning model to Zhu’s apparatus configured to programmatically generate promotion templates.  One of ordinary skill in the art would have been motivated to do so because it “allows advertisers to manage and customize ads, adjust parameters, define desired demographics for particular ads, all without needing assistance from the system administrator.” (Emrich: ¶ [0191]).

With respect to Claim 86:
Zhu teaches:
The apparatus of claim 72, wherein the at least one non-transitory memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to, in response to receiving a request to generate a promotion from a provider device associated with a provider, selecting a selected promotion template to generate the promotion (Zhu: ¶ [0103] “FIG. 7B shows a user interface 721 for specifying one or more items to request a template recommendation from the discount management platform 103. More specifically, in this example, a discount provider or seller would recommendations on what types or discounts or promotions are most popular for selling a book. In this case seller inputs "book" into the text input field 723. Based on this input, the discount management platform 103 generates a list of recommended templates 727 a-727 c based on, for instance, their popularity with other book sellers.”).

With respect to Claim 87:
Zhu teaches:
The apparatus of claim 86, wherein the at least one non-transitory memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to generate the promotion by dynamically instantiating the selected promotion template (i.e. when provider selects discount template, the offer is initiated) (Zhu: ¶ [0104] “The VI 725 then presents the list. In this case, the most popular template for selling books is a buy two books get another item free offer. This offer is expressed in the discount template 727 a as "buy X buy Y get Z" template. The discount provider can then select from among the recommended templates to initiate the offer. If the recommended offers do not appeal to the discount provider, the provider can manually select or specify another discount template.”).

With respect to Claim 88:
Zhu teaches:
The apparatus of claim 86, wherein selecting the selected promotion template is based at least in part on determining a highest promotion score (i.e. discounts are ranked according to their discount value) (Zhu: ¶ [0071] “In certain embodiments, the discount valuation module 305 may determine the discount values of discount information associated with multiple items. The items can then be ranked based on their respective values for recommendation to the user by the discount ranking module 307. By way of example, the discount ranking module 307 may rank the items based on, for instance, the overall discount value, the economic value, the semantic value, or a combination thereof.”).

With respect to Claim 89:
Zhu teaches:
The apparatus of claim 86, wherein the request comprises at least an identification of the provider and an identification of at least one good or service that is to be included in the promotion (Zhu: ¶ [0103] “FIG. 7B shows a user interface 721 for specifying one or more items to request a template recommendation from the discount management platform 103. More specifically, in this example, a discount provider or seller would recommendations on what types or discounts or promotions are most popular for selling a book. In this case seller inputs "book" into the text input field 723. Based on this input, the discount management platform 103 generates a list of recommended templates 727 a-727 c based on, for instance, their popularity with other book sellers.”).

With respect to Claim 90:
Zhu teaches:
The apparatus of claim 87, wherein selecting the selected promotion template comprises: accessing, in real-time, provider characteristic data related to the provider (i.e. accessing discount information categorized by goods/services related to the merchant) (Zhu: ¶ [0046] “The discount database 107 may include information about one or more items (e.g., retail items) and associated discount information (e.g., discount values and rankings). For example, the item database 109 may include categorical information associated with the items (e.g., products, services, etc.) The categorical information may be stored in a data structure (e.g., a tree) and include one or more subcategories.”);
determining a service category of the provider based at least in part on the accessed provider characteristic data related to the provider (i.e. determining book sellers based on discount information in discount database) (Zhu: ¶ [0046] “The discount database 107 may include information about one or more items (e.g., retail items) and associated discount information (e.g., discount values and rankings). For example, the item database 109 may include categorical information associated with the items (e.g., products, services, etc.) The categorical information may be stored in a data structure (e.g., a tree) and include one or more subcategories.” Furthermore, as cited in ¶ [0103] “More specifically, in this example, a discount provider or seller would recommendations on what types or discounts or promotions are most popular for selling a book. In this case seller inputs "book" into the text input field 723. Based on this input, the discount management platform 103 generates a list of recommended templates 727 a-727 c based on, for instance, their popularity with other book sellers.”);
determining the service category of the provider corresponds to the selected primary service category (i.e. determining books sellers based on selected input “book”) (Zhu: ¶ [0103] “More specifically, in this example, a discount provider or seller would recommendations on what types or discounts or promotions are most popular for selling a book. In this case seller inputs "book" into the text input field 723. Based on this input, the discount management platform 103 generates a list of recommended templates 727 a-727 c based on, for instance, their popularity with other book sellers.”); and
identifying the selected promotion template based at least on a calculated performance score (i.e. recommended discount templates based on which is most popular, wherein popularity is based on a calculated discount value) (Zhu: ¶ [0104] “The UI 725 then presents the list. In this case, the most popular template for selling books is a buy two books get another item free offer. This offer is expressed in the discount template 727 a as "buy X buy Y get Z" template. The discount provider can then select from among the recommended templates to initiate the offer.”).

With respect to Claim 91:
Zhu teaches:
The apparatus of claim 87, wherein the promotion comprises at least one connector term, at least one descriptor term, and the at least one promotion parameter term (i.e. offers include connector terms such as “buy” and “get”, descriptor term such as “book” and “television”, and a promotion parameter term such as “10% off” and “free 30%”) (Zhu: ¶ [0089] “In one use case, a user wishes to compare a first offer (e.g., Buy $10000 television and get 10% off) against a second (e.g., Buy $100 book and get free 30%). In this case, the criterion (f(P, MD, CD)) is evaluated for each offer to result in respectively f(10000, 0.9, 0.9) and f(100, 0.7, 0.7).”).

With respect to Claim 92:
Zhu does not explicitly disclose the apparatus of claim 72, wherein parsing the normalized promotion titles to extract the at least one promotion parameter term from each of the normalized promotion titles is based on application of a learning model.
However, Chow further discloses:
wherein parsing the normalized promotion titles to extract the at least one promotion parameter term from each of the normalized promotion titles is based on application of a learning model (i.e. item capture model extracts and parses item information associated with offer in order to verify information) (Chow: ¶ [0158] “The user portable device and OQS server software modules described above are extracted or otherwise based on a functional system that provides an end-to-end support for offer submission and query, and whose architecture of deployment and operation is identical or otherwise similar to that shown in FIG. 1. One skilled in the art may be able to recreate the system or build a similar one based on the source code so disclosed. He may also be able to implement other embodiments of the present invention in accordance to the description presented herein. For example, the example implementation of the database models also supports the capture and maintenance of other salient information about an offer, such as past prices.” Furthermore, as cited in ¶ [0205] “an item identity capture model (e.g., scanning, reading or receiving GTIN codes or RFIDs),”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Chow’s parsing the normalized promotion titles to extract the at least one promotion parameter term from each of the normalized promotion titles is based on application of a learning model to Zhu’s apparatus configured to programmatically generate promotion templates.  One of ordinary skill in the art would have been motivated to do so in order to “provide market transparency and efficiency to create an informed market.” (Chow: ¶ [0010]).

Response to Arguments
Applicant’s arguments see pages 9-13 of the Remarks disclosed, filed on 08/11/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 72, 75-92, 94, and 95 over Zhu in view of Chow and in further view of Emrich have been considered but are not persuasive:
The Applicant asserts “ In particular, in rejecting former independent Claim 72, the Office summarizes this claim limitation as "offers/offer templates are dynamically generated by machine learning, wherein responses to the offers/offer templates are used back into the machine learning model to improve upon the personalization" and appears to be equating the supply of user choice information data and user interaction data to the Machine Learning Recommendation Engine in Emrich to the claimed "such that the generation and storage of each promotion template continually refines the learning model via a positive feedback loop" of the present claims. Applicant respectfully traverses this rejection…Applicant respectfully submits that promotions and promotion templates are not one and the same. That is, Applicant respectfully disagrees with the Office's characterization of "offers/offer templates" in its summary and the two cannot be conflated. Indeed, the Office's reliance of Emrich's supply of user choice information data and user interaction data to the Machine Learning Recommendation Engine is related to offers, not offer templates. That is, the Offer Generator in Emrich exchanges information with the Machine Learning Recommendation Engine and/or Machine Learning Personalization Engine in order to provide more personalized offers to users. See, e.g., Emrich at Paras. [0220]-[0221]. Accordingly, Emrich is devoid of any disclosure related to "such that the generation and storage of each promotion template continually refines the learning model via a positive feedback loop." (Emphasis added). Even if Emrich were combined with Zhu and Chow, such combination does not disclose, teach, or suggest at least "such that the generation and storage of each promotion template continually refines the learning model via a positive feedback loop." (Emphasis added). Applicant further notes that Zhu and Chow also fail to disclose, teach, or suggest these features, but was not cited by the Office Action for such purpose. Accordingly, Applicant respectfully submits that the cited references fail to disclose, teach, or suggest each and every feature of independent Claims 72, 94, and 95 and respectfully requests withdrawal of the rejections.”  The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶¶ [0186] [0187] of the Emrich reference; “The app/game user interface may provide templates for basic look and feel to be compatible with the app/game. The templates may allow options for the developer, such as including (but not limited to): a logo, text font, text color, text size, choosing primary and secondary foreground colors, primary and secondary background colors; age range, and gender scale (e.g. from 0-100% female)…The Offer generator 10 utilizes information from the user database, apps/games, and machine learning system engine to generate offers personalized for each user. This includes but is not limited to the offer resulting from an Offer Wheel spin.” It is clear from the disclosure above that the Emrich reference teaches that offer templates are dynamically generated by machine learning, wherein responses to the offer templates are used back into the machine learning model to improve upon the personalization.  
The Applicant also asserts “Zhu is generally directed to providing template-based discount valuation and ranking. See Zhu, Title, Abstract. A review of Zhu reveals that Zhu requires some type of affirmative interaction from the merchant (or consumer) to trigger the creation of, or to determine the need for creation of, a promotion template. See e.g., Zhu at Para. [0081] ("In one embodiment, the user may create a new template using the vocabulary or simply add free text to an existing template. The free text can then be parsed (e.g., via natural language processing) to generate a new template."), Para. [0038] ("For example, a discount provider can choose from among predetermined templates created to reflect different discount types based on the vocabulary. In one embodiment, if there is not suitable template, the deal provider can define a new template based on the vocabulary for subsequent use and/or sharing with other users."), and Para. [0034] ("If no template exists, the user can create a new template according to a predetermined vocabulary."). Accordingly, Applicant respectfully submits that Zhu fails to disclose, teach, or suggest at least "programmatically determine, without merchant interaction, that a promotion template needs to be generated; in response to programmatically determining that a promotion template needs to be generated, access...." Chow and Emrich are similarly devoid of such teaching, suggestion, or disclosure. Accordingly, Applicant respectfully submits that independent Claims 72, 94, and 95, as amended, are patentable over the cited reference and requests that the present rejections be withdrawn.” The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0042] of the Zhu reference; “In yet another embodiment, users may request recommended discounts by inputting needs, desires, preferences, etc. in one or more of the templates for evaluation by the system 100. For example, a user may enter desired characteristics or criteria associated in the input fields of the template which are then matched by the system 100 to currently available discounts. In one embodiment, discount information may be provided or retrieved using a publish/subscribe function, whereby discount providers publish discount information via the templates and consumers subscribe discount information by specifying or inputting criteria via the templates.” Furthermore, as cited in ¶ [0097] “In one embodiment, a user may request a discount my using the discount templates to specify preferences, criteria, needs, wishes, etc. The discount management platform 103 will then determine appropriate discount information based, at least in part, on the information entered in the templates.” It is clear from the disclosure above that the Zhu reference teaches determining a discount template needs to be generated based on a user request for a discount or without merchant interaction. Therefore, the rejection(s) of claim(s) 72, 75-92, 94, and 95 under 35 U.S.C. § 103(a) is provided above with updated citations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2008/0040175 to Dellovo for disclosing providing the generation, distribution, and tracking of advertisements and advertisement performance. Specifically, the disclosed system may be configured to generate a plurality of different advertisements based on the information contained in a single base data entry. The base data entry is processed in order to extract terms used to populate the advertisements, and the arrangements of base data entry terms and/or designs of the advertisements are directed by a plurality of advertisement generation routines. Distributed advertisements are tracked in order to assess the efficacy and/or performance success of various advertisement generation routines. The most successful and/or efficacious advertisement generation routines are preferentially utilized individually or in combination to generate subsequent generations of advertisements.
U.S. Publication 2010/0070288 to Pandey for disclosing transforming online ad creatives using dynamically compiled ad templates. In one example, the method includes receiving one or more ad templates into a memory, pre-compiling at least one ad template into object code, converting the object code to a native dynamic library, and loading the native dynamic library into a random access memory.
U.S. Publication 2014/0122200 to Granville for disclosing generating, managing, operational management, distributing, administering, and/or analyzing simple to extremely complex marketing promotion campaigns. Specifically, the disclosed methods, systems, devices and/or apparatus relate generating, managing, distributing, administering, and/or analyzing a variety of marketing promotion campaigns simultaneously (including sweepstakes, user-generated contests, instant win campaigns, coupons, group buying promotions, sales incentives, trivia games, loyalty programs, donation promotions, and the like) on simultaneous media channels the Internet, social networks, and/or mobile platforms. There are many types of promotions, which may be combined for use in a single marketing promotion campaign. Example systems may include a promotion builder engine, a user interface design engine, a user management component, a prize management component, a rules generation engine, an award selection and notification component, and/or an analytics component.
U.S. Publication 2012/0101889 to Kurata for disclosing a coupon selection support apparatus including: a commercial product information acquisition block configured to acquire commercial product information associated with a commercial product subject to a coupon; a commercial product analysis block configured to analyze a commercial product subject to a coupon; a usage log acquisition block configured to acquire a coupon usage log of each user; a log analysis block configured to analyze a purchase timing of a commercial product purchased by each user in the past; and a selection support block configured to predict a next purchase timing of the commercial product to preferentially present, at the next purchase timing, a coupon for the commercial product and coupons related with the coupon by the commercial product analysis block.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
October 24, 2022